DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,302,768 (see comparison below). This is a statutory double patenting rejection.
claim 1 of this application
claim 1 of prior U.S. Patent No. 11,302,768
1. A display panel comprising: 
a substrate comprising a first area, a display area, and an intermediate area arranged between the first area and the display area; 
a plurality of data lines extending along a first direction in the display area; and 
a data distributor comprising switches electrically connected to the plurality of data lines, 
wherein: 
the plurality of data lines comprise a first data line and a second data line, each of the first data line and the second data line bypassing an edge of the first area in the intermediate area, and a bypass portion of the first data line and a bypass portion of the second data line overlapping each other in the intermediate area; and 
the bypass portion of the first data line and the bypass portion of the second data line are overlapped with a voltage layer that has a shape completely surrounding the first area in a plan view.
1. A display panel comprising: 
a substrate comprising a first area, a display area, and an intermediate area arranged between the first area and the display area; 
a plurality of data lines extending along a first direction in the display area; and 
a data distributor comprising switches electrically connected to the plurality of data lines, 
wherein: 
the plurality of data lines comprise a first data line and a second data line, each of the first data line and the second data line bypasses an edge of the first area in the intermediate area, and a bypass portion of the first data line and a bypass portion of the second data line overlap each other in the intermediate area; and 

the bypass portion of the first data line and the bypass portion of the second data line are overlapped with a voltage layer that has a shape completely surrounding the first area in a plan view.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,490,620, made of record by Lai et al., discloses in Figs. 4-5 a layout of signal lines around a non-display, assembly setting area 120, wherein second signal line connecting portions 232 include a plurality of first winding lines 2321 and a pluralit33y of second winding lines 2322 are arranged on different layers.
US 2019/0123066, made of record by Zhan et al., is among closest prior art (Figs. 2-6).
US 2019/0051670, made of record by Zhan et al., is among closest prior art (Figs. 3-7).
US 2017/0294502, made of record by Ka et al., is among closest prior art (Figs. 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693